Citation Nr: 1431720	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to status as a Veteran for the purpose of VA benefits eligibility. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

This appeal arises from a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which found that the appellant's military service could not be corroborated and that only veterans with verifiable services were eligible for VA benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a Board videoconference hearing in January 2013 with the undersigned; she failed to appear to the hearing. The file reflects that the RO notice of the hearing was sent on December 3, 2012.  There is no sign in the file this letter was not delivered. 

However, the Board notice letter stating the appeal was returned to the Board's docket, dated December 27, 2012, was returned as undeliverable.  In noting that the appellant did not appear for the hearing, a note within the VA computer system states no updated address was available for the appellant. 

The appellant's address was updated in May 2014. 

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Based on the procedural aspects discussed above, the appellant should be rescheduled for a hearing.  Notice should be sent to her, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2013). 

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for an in-person hearing before a Veteran's Law Judge at the RO in the order that the request was received.  Notify the appellant (at her current address) and her representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

